        Case 1:20-cv-01117-AWI-SAB Document 37 Filed 09/03/21 Page 1 of 2



1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   CHRISTOPHER J. MILLER,                           )   Case No.: 1:20-cv-01117-AWI-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   ORDER DENYING PLAINTIFF’S MOTION
13           v.                                           FOR APPOINTMENT OF COUNSEL, WITHOUT
                                                      )   PREJUDICE
14                                                    )
     SERGEANT M. SOTO,
                                                      )   (ECF No. 36)
15                                                    )
                    Defendant.                        )
16                                                    )
                                                      )
17                                                    )
18           Plaintiff Christopher Miller is proceeding pro se and in forma pauperis in this civil rights
19   action pursuant to 42 U.S.C. § 1983.
20           Currently before the Court is Plaintiff’s motion for appointment of counsel, filed September 1,
21   2021.
22           There is no constitutional right to appointed counsel in this action, Rand v. Rowland, 113 F.3d
23   1520, 1525 (9th Cir. 1997), and the court cannot require any attorney to represent plaintiff pursuant to
24   28 U.S.C. § 1915(e)(1). Mallard v. United States District Court for the Southern District of Iowa, 490
25   U.S. 296, 298 (1989). However, in certain exceptional circumstances the court may request the
26   voluntary assistance of counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at 1525.
27           Without a reasonable method of securing and compensating counsel, the court will seek
28   volunteer counsel only in the most serious and exceptional cases. In determining whether
                                                          1
        Case 1:20-cv-01117-AWI-SAB Document 37 Filed 09/03/21 Page 2 of 2



1    “exceptional circumstances exist, the district court must evaluate both the likelihood of success on the

2    merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the complexity of the

3    legal issues involved.” Id. (internal quotation marks and citations omitted).

4             In the present case, the Court does find that neither the interests of justice nor exceptional

5    circumstances warrant appointment of counsel at this time. LaMere v. Risley, 827 F.2d 622, 626 (9th

6    Cir. 1987); Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991). Plaintiff contends he is in need of

7    counsel to assist in investigation, discovery, and knowledge of the law. Plaintiff is proceeding on a

8    claim of retaliation against Defendant Soto and the legal issues present in this action are not complex,

9    and Plaintiff has thoroughly set forth his allegations in the complaint.

10            While a pro se litigant may be better served with the assistance of counsel, so long as a pro se

11   litigant, such as Plaintiff in this instance, is able to “articulate his claims against the relative

12   complexity of the matter,” the “exceptional circumstances” which might require the appointment of

13   counsel do not exist. Rand v. Rowland, 113 F.3d at 1525 (finding no abuse of discretion under 28

14   U.S.C. § 1915(e) when district court denied appointment of counsel despite fact that pro se prisoner

15   “may well have fared better-particularly in the realm of discovery and the securing of expert

16   testimony.”) Circumstances common to most prisoners, such as lack of legal education and limited

17   law library access, do not establish exceptional circumstances that would warrant a request for

18   voluntary assistance of counsel. The Court finds that Plaintiff is in no different position than any other

19   pro se litigant. Thus, the Court does not find exceptional circumstances warranting the appointment of

20   counsel at this time. Accordingly, Plaintiff motion for appointment of counsel is DENIED, without

21   prejudice.

22
23   IT IS SO ORDERED.

24   Dated:       September 3, 2021
25                                                         UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                            2
